Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claims are objected to because of the following informalities:  
claim 2, lines 2-4 reads “pitching of the stationary base relative to the intermediate member” and should read “pitching of the intermediate member relative to the stationary base”
claim 9, lines 2-3 reads “the intermediate member” and should read “the planar intermediate member”
claim 9, line 4 reads “the intermediate member” and should read “the planar intermediate member”
claim 11, line 15 reads “the intermediate member” and should read “the planar intermediate member”
claim 11, line 16 reads “the intermediate member” and should read “the planar intermediate member”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation “the platform” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a platform" in line 10.  It is not clear if this is the same component as “the platform” set forth in line 8. 
Claim 12 recites the limitation “the platform” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a platform" in line 10.  It is not clear if this is the same component as “the platform” set forth in line 8. 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 10112645 B2).

Regarding Claim 1, Ito discloses a stand-on lawnmower comprising: 
a vehicle body frame (11); 
a wheel unit (30L, 30R) supporting the vehicle body frame on the ground surface; 

a mower unit (90) mounted on the vehicle body frame; 
a steering mechanism (70) configured to maneuver the lawnmower; and 
a platform assembly (40, see Fig. 8, 16a, 16b) for an operator operating the steering mechanism, the platform assembly including: 
a stationary base (11h) fixed to the vehicle body frame, 
a platform (47) supported by the stationary base, wherein a footrest face for the operator is formed in the platform, and 
a swing mechanism (see Fig. 16a) provided between the stationary base and the platform, the swing mechanism including a rolling mechanism (48b) for causing configured to allow rolling of the footrest face and a pitching mechanism (48a) for causing configured to allow pitching of the footrest face.
Regarding Claim 2, Ito discloses the stand-on lawnmower of claim 1, wherein:
the swing mechanism includes an intermediate member (43); 
the pitching mechanism includes a pitching shaft (48a) configured to allow pitching of the stationary base relative to the intermediate member; and 
the rolling mechanism includes a rolling shaft (48b) configured to allow rolling of the platform relative to the intermediate member.
Regarding Claim 9, Ito discloses the stand-on lawnmower of claim 1, wherein the swing mechanism includes a planar intermediate member (41) disposed between the footrest face and the stationary base, the intermediate member extending from a front edge to a rear edge, wherein the intermediate member is pivotally connected to either the footrest face or the stationary base (see Fig. 8, 41 connects to 11h with shaft 42, and 42 extends to the front edge of 41) at either the front edge or the rear edge.
Regarding Claim 10, Ito discloses the stand-on lawnmower of claim 1, wherein the swing mechanism includes an intermediate member (41) disposed between the footrest face and the stationary base, the intermediate member having a peripheral edge (see Fig. 8, the forward most end of 41), wherein the intermediate member is pivotally connected (41 connects to 11h with shaft 42, and 42 extends to the front edge of 41) to either the footrest face or the stationary base at the peripheral edge.
Regarding Claim 11, Ito discloses a stand-on lawnmower comprising: 
a vehicle body frame (11) extending longitudinally from a front to a rear; 
a wheel unit (30) supporting the vehicle body frame on the ground surface; 
a power source (100) mounted on the vehicle body frame; 
a mower unit (90) mounted on the vehicle body frame; 
a steering mechanism (70) configured to maneuver the lawnmower; and 
a platform assembly (40, see Fig. 8, 16) for an operator operating the steering mechanism, wherein a footrest face for the operator is formed in the platform, the platform assembly including: 
a stationary base (11h) mounted to the vehicle body frame, 
a platform (47) supported to the stationary base, and 
a swing mechanism provided between the stationary base and the platform, the swing mechanism including a rolling mechanism (48b) configured to allow rolling of the footrest face and a pitching mechanism (48a) configured to allow pitching of the footrest face, 
wherein the swing mechanism includes a planar intermediate member (41) disposed between the footrest face and the stationary base, the intermediate member having a peripheral edge (see Fig. 8, the forward most end of 41), wherein the intermediate member is pivotally connected to either the footrest face or the stationary base at the peripheral edge (see Fig. 8, 41 connects to 11h with shaft 42, and 42 extends to the front edge of 41).

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Havener (US 8454032 B2).

Regarding Claim 12, Havener discloses a stand-on lawnmower comprising: 
a vehicle body frame (20) extending longitudinally from a front to a rear; 
a wheel unit (see Fig. 1-2) supporting the vehicle body frame on the ground surface; 
a power source (see abstract, the mower is self-propelled) mounted on the vehicle body frame; 
a mower unit mounted on the vehicle body frame; 
a steering mechanism (24) configured to maneuver the lawnmower; and 
a platform assembly (see Fig. 4) for an operator operating the steering mechanism, wherein a footrest face (48) for the operator is formed in the platform, the platform assembly including: 
a stationary base (86) mounted to the vehicle body frame (86, connects to 20 with 85), 
a platform (48) supported to the stationary base, and 
a swing mechanism provided between the stationary base and the platform, the swing mechanism including a rolling mechanism (56, see Fig. 2) configured to allow rolling of the footrest face and a pitching mechanism (58) configured to allow pitching of the footrest face, 
wherein the swing mechanism includes an intermediate member (54) extending from a front edge to a rear edge, wherein the intermediate member is pivotally connected to either the footrest face or the stationary base at either the front edge or the rear edge (54 connects to 86 at the front edge, see Fig. 7).
Regarding Claim 13, Havener discloses the stand-on lawnmower according to claim 12, wherein the pitching mechanism includes a pitching shaft (116) connecting the front edge or rear edge of the intermediate member to the stationary base (116 connects the front edge of 54 to 86), the pitching shaft being configured to allow pitching (see Fig. 2, pitching direction shown with arrow B) of the intermediate member relative to the stationary base; and the rolling mechanism includes a rolling shaft (62) configured to allow rolling (rolling direction shown with arrow A) of the platform relative to the intermediate member.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 10112645 B2) in view of Sugden (US 8186475 B2) and Taylor (US 20090140501 A1).

Regarding Claim 3, Ito discloses the stand-on lawnmower of claim 2. 
Ito does not disclose the rolling mechanism includes a rolling damper configured to suppress rolling and the pitching mechanism includes a pitching damper configured to suppress pitching.
In the same field of endeavor, Sudgen discloses a rider platform (70) wherein vibrations are suppressed with a damper (145) located between the platform and a base (13). 
It would be obvious to one of ordinary skill in the art to combine the platform assembly disclosed by Ito with the damper disclosed by Sugden so that a damper is provided with each coil spring as a way to further suppress vibrations in the user platform. 
Sugden does not disclose wherein a damping coefficient of the rolling damper is set higher than a damping coefficient of the pitching damper.
Taylor teaches that it is beneficial to arrange a suspension system so that the damping system has a greater effect in the roll direction than the pitch direction (paragraph 52). 
In view of the teaching by Taylor, it would be obvious to one of ordinary skill in the art to modify the combination of Sugden and Ito so that the damping coefficient is higher in the rolling damper and spring than the pitching damper and spring.
Regarding Claim 4, Ito, in view of Sugden and Taylor, discloses the stand-on lawnmower of claim 3, wherein: 
a first coil spring (46) configured to suppress rolling is provided between the intermediate member and the platform; and a second coil (also 46) spring configured to resist pitching is provided between the stationary base and the intermediate member.
Regarding Claim 5, Ito, in view of Sugden and Taylor, discloses the stand-on lawnmower of claim 4, wherein the first coil spring has a spring force stronger than a spring force of the second coil spring, as established above in claim 3.
Regarding Claim 7, Ito discloses the stand-on lawnmower of claim 6.
Ito does not disclose the rolling mechanism includes a rolling damper configured to suppress rolling and the pitching mechanism includes a pitching damper configured to suppress pitching.
In the same field of endeavor, Sudgen discloses a rider platform (70) wherein vibrations are suppressed with a damper (145) located between the platform and a base (13). 
It would be obvious to one of ordinary skill in the art to combine the platform assembly disclosed by Ito with the damper disclosed by Sugden so that a damper is provided with each coil spring as a way to further suppress vibrations in the user platform. 
Sugden does not disclose wherein a damping coefficient of the rolling damper is set higher than a damping coefficient of the pitching damper.
Taylor teaches that it is beneficial to arrange a suspension system so that the damping system has a greater effect in the roll direction than the pitch direction (paragraph 52). 
In view of the teaching by Taylor, it would be obvious to one of ordinary skill in the art to modify the combination of Sugden and Ito so that the damping coefficient is higher in the rolling damper and spring than the pitching damper and spring.
Regarding Claim 8, Ito, in view of Sugden and Taylor, discloses the stand-on lawnmower of claim 7, wherein: 
a first coil spring (46) configured to suppress rolling is provided between the intermediate member and the platform; and a second coil spring (also 46) configured to resist pitching is provided between the stationary base and the intermediate member.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 10112645 B2).

Regarding Claim 6, Ito discloses the stand-on lawnmower of claim 1, wherein: 
the swing mechanism includes an intermediate member (43); 
the rolling mechanism includes a rolling shaft (48b);
and the pitching mechanism includes a pitching shaft (48a).
Ito does not disclose wherein the rolling shaft causes rolling of the intermediate member relative to the stationary base, or wherein the pitching shaft causes pitching of the platform relative to the intermediate member. 
It has been held that the rearrangement of parts requires only routine skill in the art (MPEP.2144.04.VI.C).
It would be obvious to one of ordinary skill in the art modify the platform disclosed by Ito so that the rolling shaft causes rolling of the intermediate member relative to the stationary base, and wherein the pitching shaft causes pitching of the platform relative to the intermediate member, as an alternative arrangement of the same platform assembly. 
Allowable Subject Matter
Claims 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/M.I.R./Examiner, Art Unit 3671